Exhibit 10.4



 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

FORM OF CLASS B COMMON STOCK PURCHASE WARRANT

 

PROTEA BIOSCIENCES GROUP, INC.

 

Class B Warrant No.[  ] Issue Date: _________ __, 2016

 

THIS CLASS B COMMON STOCK PURCHASE WARRANT (the “Class B Warrant”) certifies
that, for value received, [         ] (the “Holder”) is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after the date hereof (the “Initial Exercise Date”) and
on or prior to the close of business on the five (5) year anniversary of the
Final Closing Date under the Subscription Agreement (the “Termination Date”) but
not thereafter, to subscribe for and purchase from Protea Biosciences Group,
Inc., a Delaware corporation (the “Company”), up to [         ] shares (the
“Class B Warrant Shares”) of Common Stock. The purchase price of one share of
Common Stock under this Class B Warrant shall be equal to the Exercise Price, as
defined in Section 2(b).

 

Section 1.               Definitions. For the purposes hereof, in addition to
the terms defined elsewhere in this Class B Warrant, (a) capitalized terms not
otherwise defined herein shall have the meanings set forth in the Subscription
Agreement and (b) the following terms shall have the following meanings:

 

“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

 

“Class B Warrant Shares” shall mean any and all shares of Common Stock issuable
upon any one or more exercise of this Class B Warrant.

 

“Common Stock” shall mean as applicable the shares of voting common stock of the
Company, par value $0.0001 per share, or the voting common stock of any
successor in interest to the Company.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any notes, debentures, debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive Common Stock.

 



 1

 

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose for services rendered to the
Company, (b) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise price, exchange price or conversion price of such
securities (other than in connection with stock splits or combinations) or to
extend the term of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities, provided however, that all such issuances pursuant to
this subsection (c) do not, in the aggregate, exceed five percent (5%) of the
shares of Common Stock issued and outstanding immediately prior to the Issue
Date (determined on a fully-diluted basis).

 

“Fair Market Value” of one share of Common Stock as of a particular date shall
mean: (i) if traded on a national securities exchange, the VWAP (as defined
below) of the Common Stock of the Company on such exchange over the five (5)
Trading Days ending immediately prior to the applicable date of valuation; (ii)
if quoted on an over the counter market operated by OTC Markets Group, Inc or
its successor, the average VWAP over the thirty (30) Trading Days ending
immediately prior to the applicable date of valuation; and (iii) if neither (i)
nor (ii) applies, the Fair Market Value shall be the value thereof, as agreed
upon by the Company and the Holder; provided, however, that if the Company and
the Holder cannot agree on such value, such value shall be determined by an
independent valuation firm experienced in valuing businesses such as the Company
and jointly selected in good faith by the Company and the Holder. Fees and
expenses of the valuation firm shall be paid for by the Company.

 

“Holder” shall mean one or more holder(s) of shares of Series A Preferred Stock.

 

“Memorandum” shall mean the Confidential Private Placement Memorandum of the
Company applicable to the offering of the Securities, dated September 29, 2016.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Subscription Agreement” means the Subscription Agreement, dated as of _________
__, 2016 among the Company and the original Holders, as amended, modified or
supplemented from time to time in accordance with its terms.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 



 2

 

 

“Trading Day” means a day on which the New York Stock Exchange is open for
business.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock may be listed or quoted for trading on the date in question: the NYSE MKT,
LLC, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, or the other OTC markets, including
the OTCQX, OTCQB and OTC Pink markets.

 

“Transaction Documents” shall have the meaning set forth in the Subscription
Agreement.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
national securities exchange, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the trading market
on which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York
City time); (b) if the Common Stock is quoted on the OTC Bulletin Board, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported on the OTC markets, including the OTCQX, OTCQB
and OTC Pink markets, or in the “Pink Sheets” published by Pink Sheets, LLC (or
a similar organization or agency succeeding to its functions of reporting
prices), the most recent bid price per share of the Common Stock so reported; or
(d) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Subscribers
of a majority in interest of the Securities then outstanding and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company; provided that in each case where Bloomberg L.P. data is being relied
upon, Holder shall provide to the Company a copy of such information for the
Company's records.

 

Section 2.               Exercise.

 

a)           Exercise of Warrant.

 

i.     Exercise of the purchase rights represented by this Class B Warrant may
be made, in whole or in part, at any time or times on or after the Initial
Exercise Date and on or before the Termination Date by delivery to the Company
(or such other office or agency of the Company as it may designate by notice in
writing to the registered Holder at the address of the Holder appearing on the
books of the Company) of a duly executed notice of exercise (“Notice of
Exercise”) form attached hereto as Exhibit A; and, within 3 Trading Days of the
date said Notice of Exercise is delivered to the Company, the Company shall have
received payment of the aggregate Exercise Price of the Class B Warrant Shares
thereby purchased by wire transfer or cashier’s check drawn on a United States
bank. Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Class B Warrant to the Company until the
Holder has purchased all of the Class B Warrant Shares available hereunder and
the Class B Warrant has been exercised in full, in which case, the Holder shall
surrender this Class B Warrant to the Company for cancellation within 3 Trading
Days of the date the final Notice of Exercise is delivered to the Company.
Partial exercises of this Class B Warrant resulting in purchases of a portion of
the total number of Warrant Shares available hereunder shall have the effect of
lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased. The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases. In the event of any dispute or
discrepancy, the records of the Company shall be controlling and determinative
in the absence of manifest error.

 



 3

 

 

ii.     In lieu of the payment methods set forth in Section 2(a)(i) above, the
Holder may elect to exchange all or some of this Class B Warrant for shares of
Common Stock equal to the value of the amount of the Class B Warrant being
exchanged on the date of exchange.  If Holder elects to exchange this Class B
Warrant as provided in this Section 2(a)(ii), Holder shall tender to the Company
the Class B Warrant for the amount being exchanged, along with written notice of
Holder’s election to exchange some or all of the Class B Warrant, and the
Company shall issue to Holder the number of shares of the Common Stock computed
using the following formula:

 

X = Y (A-B)   A

 

Where:   X = the number of shares of Common Stock to be issued to Holder. Y =
the number of shares of Common Stock purchasable under the amount of the Class B
Warrant being exchanged (as adjusted to the date of such calculation). A = the
Fair Market Value of one share of the Common Stock on the date that the notice
of exercise is received by the Company. B =

Exercise Price (as adjusted to the date of such calculation).

 

b)            Exercise Price. The exercise price per share of the Common Stock
under this Class B Warrant shall be eleven and 25/100 ($0.1125) cents1, subject
to adjustment hereunder (the “Exercise Price”).

 

c)            Exercise Limitations. Holder shall not have the right to exercise
any portion of this Class B Warrant, pursuant to Section 2 or otherwise, to the
extent that after giving effect to such issuance after exercise, the Holder
(together with the Holder’s affiliates, and any other person or entity acting as
a group together with the Holder or any of the Holder’s affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below). For purposes of this Section, beneficial ownership shall be calculated
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. Holder is solely responsible for any
schedules required to be filed in accordance therewith. The Company shall have
no obligation to verify or confirm the accuracy of such filings. In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Class B Warrant, by the Holder or its affiliates since the date
as of which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
Class B Warrant Shares issuable upon exercise of this Class B Warrant. The
Holder, upon not less than 61 days’ prior notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section 2(c),
provided that the Beneficial Ownership Limitation may not exceed 9.99% of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of Class B Warrant Shares upon exercise of this Class B Warrant
held by the Holder and the provisions of this Section 2(c) shall continue to
apply, unless the Holder upon not less than 61 days’ prior notice to the Company
determines to waive the Beneficial Ownership Limitation requirements described
in this Section 2(c) in its entirety. Any such increase or decrease will not be
effective until the 61st day after such notice is delivered to the Company. The
limitations contained in this paragraph shall apply to a successor holder of
this Class B Warrant.

 



 

1 150% of the conversion price of the Series A Preferred Stock of the
Corporation.

 



 4

 

 

d)          Mechanics of Exercise.

 

i.            Delivery of Certificates Upon Exercise. Certificates for shares
purchased hereunder shall be transmitted by the Company’s transfer agent (the
“Transfer Agent”) to the Holder by crediting the account of the Holder’s prime
broker with the Depository Trust Company through its Deposit Withdrawal Agent
Commission (“DWAC”) system if the Company is then a participant in such system
and either (A) there is an effective registration statement permitting the
resale of the Class B Warrant Shares by the Holder or (B) the shares are
eligible for resale without volume or manner-of-sale limitations pursuant to
Rule 144, and otherwise by physical delivery of certificates to the address
specified by the Holder in the Notice of Exercise within four (4) Trading Days
from the delivery to the Company of the Notice of Exercise Form, surrender of
this Class B Warrant (if required) and payment of the aggregate Exercise Price
as set forth above (the “Warrant Share Delivery Date”). This Class B Warrant
shall be deemed to have been exercised on the date the Exercise Price is
received by the Company. The Class B Warrant Shares shall be deemed to have been
issued, and Holder or any other person so designated to be named therein shall
be deemed to have become a holder of record of such shares for all purposes, as
of the date the Class B Warrant has been exercised by payment to the Company of
the Exercise Price and all taxes required to be paid by the Holder, if any,
pursuant to Section 2(d)(vi) prior to the issuance of such shares, have been
paid. If the Company is obligated to and fails for any reason to deliver to the
Holder certificates evidencing the Class B Warrant Shares subject to a Notice of
Exercise by the Class B Warrant Share Delivery Date, the Company shall pay to
the Holder, in cash, as liquidated damages and not as a penalty, for each $1,000
of Class B Warrant Shares subject to such exercise, $10 per Trading Day
(increasing to $20 per Trading Day on the seventh Trading Day after such
liquidated damages begin to accrue) for each Trading Day after such Warrant
Share Delivery Date until such certificates are delivered.

 

ii.           Delivery of New Warrants Upon Exercise. If this Class B Warrant
shall have been exercised in part, the Company shall, at the request of a Holder
and upon surrender of this Class B Warrant certificate, at the time of delivery
of the certificate or certificates representing Class B Warrant Shares, deliver
to Holder a new Warrant evidencing the rights of Holder to purchase the
unpurchased Class B Warrant Shares called for by this Class B Warrant, which new
Warrant shall in all other respects be identical with this Class B Warrant.

 

iii.          Rescission Rights. If the Company fails to cause the Transfer
Agent to transmit to the Holder a certificate or the certificates representing
the Class B Warrant Shares pursuant to Section 2(d)(i) by the Class B Warrant
Share Delivery Date, then the Holder will have the right to rescind such
exercise.

 



 5

 

 

iv.          Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the Class B Warrant Share Delivery Date, and if after such
Warrant Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Class B Warrant Shares which the Holder was entitled
to receive upon the conversion relating to such Warrant Share Delivery Date (a
“Buy-In”), then the Company shall (A) pay in cash to the Holder (in addition to
any other remedies available to or elected by the Holder) the amount by which
(x) the Holder’s total purchase price (including any brokerage commissions) for
the Common Stock so purchased exceeds (y) the product of (1) the aggregate
number of Class B Warrant Shares that the Company was required to deliver to the
Holder in connection with the exercise at issue multiplied by (2) the price at
which the sell order giving rise to such purchase obligation was executed
(including any brokerage commissions) and (B) at the option of the Holder,
either reinstate the portion of the Class B Warrant and equivalent number of
Class B Warrant Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder. For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of this Class B Warrant
with respect to which the sale price of the Class B Warrant Shares (including
any brokerage commissions) giving rise to such purchase obligation was a total
of $10,000 under clause (A) of the immediately preceding sentence, the Company
shall be required to pay the Holder $1,000. The Holder shall provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Buy-In and, upon request of the Company, evidence of the amount of such loss.
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing Class B Warrant
Shares upon exercise of this Class B Warrant as required pursuant to the terms
hereof.

 

v.           No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this Class B
Warrant. As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall, at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Exercise Price or round up to the next whole share.

 

vi.          Charges, Taxes and Expenses. Issuance of certificates for Class B
Warrant Shares shall be made without charge to the Holder for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder or in such name or
names as may be directed by the Holder; provided, however, that in the event
certificates for Class B Warrant Shares are to be issued in a name other than
the name of the Holder, this Class B Warrant when surrendered for exercise shall
be accompanied by the assignment form (“Assignment Form”) attached hereto as
Exhibit B duly executed by the Holder and the Company may require, as a
condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto.

 

vii.         Closing of Books. The Company will not close its shareholder books
or records in any manner which prevents the timely exercise of this Class B
Warrant, pursuant to the terms hereof.

 

Section 3.               Intentionally Omitted.

 



 6

 

 

Section 4.               Certain Adjustments.

 

a)            Stock Dividends and Splits. If the Company, at any time while this
Class B Warrant is outstanding: (i) pays a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any Class B Warrant Shares issued by the
Company upon exercise of this Class B Warrant), (ii) subdivides outstanding
shares of Common Stock into a larger number of shares, (iii) combines (including
by way of reverse stock split) outstanding shares of Common Stock into a smaller
number of shares or (iv) issues by reclassification of shares of the Common
Stock any shares of capital stock of the Company, then in each case the Exercise
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event and the
number of shares issuable upon exercise of this Class B Warrant shall be
proportionately adjusted such that the aggregate Exercise Price of this Class B
Warrant shall remain unchanged. Any adjustment made pursuant to this Section
3(a) shall become effective immediately after the record date for the
determination of shareholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

 

b)            Subsequent Equity Sales. If the Company or any Subsidiary thereof,
as applicable, at any time while this Class B Warrant is outstanding, shall sell
or grant any option to purchase, or sell or grant any right to reprice, or
otherwise dispose of or issue (or announce any offer, sale, grant or any option
to purchase or other disposition) any Common Stock or Common Stock Equivalents
entitling any Person to acquire shares of Common Stock, at an effective price
per share less than the then Exercise Price (such lower price, the “Base Share
Price” and such issuances collectively, a “Dilutive Issuance”) (if the holder of
the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at an effective price per share
which is less than the Exercise Price, such issuance shall be deemed to have
occurred for less than the Exercise Price on such date of the Dilutive
Issuance), then, the Exercise Price shall be reduced and only reduced to equal
the Base Share Price and the number of Class B Warrant Shares issuable hereunder
shall be increased such that the aggregate Exercise Price payable hereunder,
after taking into account the decrease in the Exercise Price, shall be equal to
the aggregate Exercise Price prior to such adjustment. Such adjustment shall be
made whenever such Common Stock or Common Stock Equivalents are issued. The
Company shall notify the Holder, in writing, no later than the Trading Day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this Section 4(b), indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price and other pricing terms
(such notice, the “Dilutive Issuance Notice”). For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 4(b), upon the occurrence of any Dilutive Issuance, after the date of
such Dilutive Issuance the Holder is entitled to receive a number of Class B
Warrant Shares based upon the Base Share Price regardless of whether the Holder
accurately refers to the Base Share Price in the Notice of Exercise
Notwithstanding the foregoing or any other provision of this Class B Warrant to
the contrary, no adjustments shall be made, paid or issued under this Section
4(b) in respect of an Exempt Issuance.

 



 7

 

 

c)            Subsequent Rights Offerings. In addition to any adjustments
pursuant to the other subsections of this Section 4, if at any time the Company
grants, issues or sells any Common Stock Equivalents or rights to purchase
stock, warrants, securities or other property pro rata to the record holders of
any class of shares of Common Stock (the “Purchase Rights”), then the Holder
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which the Holder could have acquired if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Class B Warrant (without regard to any limitations on exercise hereof,
including without limitation, the Beneficial Ownership Limitation) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights (provided, however, to the extent that the
Holder’s right to participate in any such Purchase Right would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Purchase Right to such extent (or beneficial
ownership of such shares of Common Stock as a result of such Purchase Right to
such extent) and such Purchase Right to such extent shall be held in abeyance
for the Holder until such time, if ever, as its right thereto would not result
in the Holder exceeding the Beneficial Ownership Limitation).

 

d)            Pro Rata Distributions. If the Company, at any time while this
Class B Warrant is outstanding, shall distribute to all holders of Common Stock
(and not to the Holder) evidences of its indebtedness or assets (including cash
and cash dividends) or rights or warrants to subscribe for or purchase any
security other than the Common Stock, then in each such case the Exercise Price
shall be adjusted by multiplying the Exercise Price in effect immediately prior
to the record date fixed for determination of stockholders entitled to receive
such distribution by a fraction of which the denominator shall be the VWAP
determined as of the record date mentioned above, and of which the numerator
shall be such VWAP on such record date less than the per share fair market value
at such record date of the portion of such assets or evidence of indebtedness or
rights or warrants so distributed applicable to one outstanding share of the
Common Stock as determined by the Board of Directors in good faith. In either
case the adjustments shall be described in a statement provided to the Holder of
the portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.

 



 8

 

 

e)            Fundamental Transaction. If, at any time while this Class B
Warrant is outstanding, (i) the Company effects any merger or consolidation of
the Company with or into another Person, (ii) the Company effects any sale of
all or substantially all of its assets in one or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property or (iv) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (each
“Fundamental Transaction”), then, upon any subsequent exercise of this Class B
Warrant, the Holder shall have the right to receive, for each Warrant Share that
would have been issuable upon such exercise immediately prior to the occurrence
of such Fundamental Transaction, the number of shares of Common Stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and any additional consideration (the “Alternate Consideration”)
receivable as a result of such Fundamental Transaction by a holder of the number
of shares of Common Stock for which this Class B Warrant is exercisable
immediately prior to such Fundamental Transaction. For purposes of any such
exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Class B Warrant following such Fundamental Transaction. To the extent necessary
to effectuate the foregoing provisions, any successor to the Company or
surviving entity in such Fundamental Transaction shall issue to the Holder a new
warrant consistent with the foregoing provisions and evidencing the Holder’s
right to exercise such warrant into Alternate Consideration. The terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this Section 4(d) and insuring that this Class B Warrant (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction. Notwithstanding anything to
the contrary, in the event of a Fundamental Transaction that is (1) an all cash
transaction, (2) a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the
Exchange Act, or (3) a Fundamental Transaction involving a person or entity not
traded on a national securities exchange, the Company or any successor entity
shall pay concurrently with the consummation of the Fundamental Transaction, and
the Holder shall accept an amount of cash equal to the value of this Class B
Warrant as determined in accordance with the Black Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg L.P. using (A) a price per share of
Common Stock equal to the VWAP of the Common Stock for the Trading Day
immediately preceding the date of consummation of the applicable Fundamental
Transaction, (B) a risk-free interest rate corresponding to the U.S. Treasury
rate for a 30 day period immediately prior to the consummation of the applicable
Fundamental Transaction, (C) an expected volatility equal to the 100 day
volatility obtained from the “HVT” function on Bloomberg L.P. determined as of
the Trading Day immediately following the public announcement of the applicable
Fundamental Transaction and (D) a remaining option time equal to the time
between the date of the public announcement of such transaction and the
Termination Date; provided that in each case where Bloomberg L.P. data is being
relied upon, Holder shall provide to the Company a copy of such information for
the Company's records.

 

f)            Calculations. All calculations under this Section 4 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 4, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

g)            Notice to Holder.

 

i.            Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 4, the Company shall promptly
mail to the Holder a notice setting forth the Exercise Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

 

ii.           Notice to Allow Exercise by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any shareholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Class B
Warrant Register of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to exercise this Class B Warrant during
the period commencing on the date of such notice to the effective date of the
event triggering such notice.

 



 9

 

 

Section 5.               Transfer of Warrant.

 

a)            Transferability. Subject to compliance with any applicable
securities laws and the conditions set forth in Section 5(d) herein and to the
provisions of the Subscription Agreement, this Class B Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Class B Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Class B Warrant substantially in the form attached hereto
duly executed by the Holder or its agent or attorney and funds sufficient to pay
any transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Class B Warrant not so assigned, and this Class B Warrant shall promptly be
cancelled. The Warrant, if properly assigned, may be exercised by a new holder
for the purchase of Class B Warrant Shares without having a new Warrant issued.

 

b)            New Class B Warrants. This Class B Warrant may be divided or
combined with other Class B Warrants upon presentation hereof at the aforesaid
office of the Company, together with a written notice specifying the names and
denominations in which new Class B Warrants are to be issued, signed by the
Holder or its agent or attorney. Subject to compliance with Section 5(a), as to
any transfer which may be involved in such division or combination, the Company
shall execute and deliver a new Class B Warrant or Class B Warrants in exchange
for this Class B Warrant or Warrants to be divided or combined in accordance
with such notice. All Class B Warrants issued on transfers or exchanges shall be
dated the Initial Exercise Date and shall be identical with this Class B Warrant
except as to the number of Class B Warrant Shares issuable pursuant thereto.

 

c)            Class B Warrant Register. The Company shall register this Class B
Warrant, upon records to be maintained by the Company for that purpose (the
“Class B Warrant Register”), in the name of the record Holder hereof from time
to time. The Company may deem and treat the registered Holder of this Class B
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Holder, and for all other purposes, absent actual notice
to the contrary.

 



 10

 

 

d)            Transfer Restrictions. If, at the time of the surrender of this
Class B Warrant in connection with any transfer of this Class B Warrant, the
transfer of this Class B Warrant shall not be either (i) registered pursuant to
an effective registration statement under the Securities Act and under
applicable state securities or blue sky laws or (ii) eligible for resale without
volume or manner-of-sale restrictions pursuant to Rule 144, the Company may
require, as a condition of allowing such transfer, that the Holder or transferee
of this Class B Warrant, as the case may be, comply with the provisions of the
Subscription Agreement.

 

Section 6.               Miscellaneous.

 

a)            No Rights as Shareholder Until Exercise. This Class B Warrant does
not entitle the Holder to any voting rights or other rights as a shareholder of
the Company prior to the exercise hereof.

 

b)            Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Class B Warrant or
any stock certificate relating to the Class B Warrant Shares, and in case of
loss, theft or destruction, of indemnity or security reasonably satisfactory to
it (which, in the case of the Class B Warrant, shall not include the posting of
any bond), and upon surrender and cancellation of such Warrant or stock
certificate, if mutilated, the Company will make and deliver a new Warrant or
stock certificate of like tenor and dated as of such cancellation, in lieu of
such Warrant or stock certificate.

 

c)            Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

d)            Authorized Shares.

 

Subject to Stockholder Approval (as such term is defined in the Subscription
Agreement), the Company covenants that, during the period this Class B Warrant
is outstanding, it will reserve from its authorized and unissued Common Stock
one hundred (100%) of the number of shares to provide for the issuance of the
Class B Warrant Shares upon the exercise of any purchase rights under this Class
B Warrant. In case such amount of Common Stock is insufficient at any time, the
Company shall call and hold a special meeting to increase the number of
authorized shares of common stock. Management of the Company shall recommend to
shareholders to vote in favor of increasing the number of authorized shares of
common stock.

 

The Company further covenants that its issuance of this Class B Warrant shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
the Class B Warrant Shares upon the exercise of the purchase rights under this
Class B Warrant. The Company will take all such reasonable action as may be
necessary to assure that such Class B Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.
The Company covenants that all Class B Warrant Shares which may be issued upon
the exercise of the purchase rights represented by this Class B Warrant will,
upon exercise of the purchase rights represented by this Class B Warrant, be
duly authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges created by the Company in respect of the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously with
such issue).

 



 11

 

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its amended and
restated certificate of incorporation, as amended, or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Class B Warrant, but will
at all times in good faith assist in the carrying out of all such terms and in
the taking of all such actions as may be necessary or appropriate to protect the
rights of Holder as set forth in this Class B Warrant against impairment.
Without limiting the generality of the foregoing, the Company will (i) not
increase the par value of any Class B Warrant Shares above the amount payable
therefor upon such exercise immediately prior to such increase in par value,
(ii) take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Class B
Warrant Shares upon the exercise of this Class B Warrant and (iii) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Class B
Warrant.

 

Before taking any action which would result in an adjustment in the number of
Class B Warrant Shares for which this Class B Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

 

e)            Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Class B Warrant shall be determined in
accordance with the provisions of the Subscription Agreement.

 

f)             Restrictions. The Holder acknowledges that the Class B Warrant
Shares acquired upon the exercise of this Class B Warrant, if not registered,
will have restrictions upon resale imposed by state and federal securities laws.

 

g)            Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Class B Warrant, which results in any material damages to the Holder,
the Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.

 

h)            Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Subscription
Agreement.

 

i)             Limitation of Liability. No provision hereof, in the absence of
any affirmative action by Holder to exercise this Class B Warrant to purchase
Class B Warrant Shares, and no enumeration herein of the rights or privileges of
Holder, shall give rise to any liability of Holder for the purchase price of any
Common Stock or as a shareholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 



 12

 

 

j)             Remedies. The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Class B Warrant. The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the provisions of this Class B Warrant
and hereby agrees to waive and not to assert the defense in any action for
specific performance that a remedy at law would be adequate.

 

k)            Successors and Assigns. Subject to applicable securities laws,
this Class B Warrant and the rights and obligations evidenced hereby shall inure
to the benefit of and be binding upon the successors of the Company and the
successors and permitted assigns of Holder. The provisions of this Class B
Warrant are intended to be for the benefit of all Holders from time to time of
this Class B Warrant and shall be enforceable by the Holder or holder of Class B
Warrant Shares.

 

l)             Amendment. This Class B Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

m)           Severability. Wherever possible, each provision of this Class B
Warrant shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Class B Warrant shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Class B Warrant.

 

n)            Headings. The headings used in this Class B Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Class B Warrant.

 

[Signature Page Follows.]

 

 13

 

 

IN WITNESS WHEREOF, the Company has caused this Class B Warrant to be executed
by its officer thereunto duly authorized as of the date first above indicated.

 

PROTEA BIOSCIENCES GROUP, INC.         By:       Name: Stephen Turner     Title:
Chief Executive Officer  

 

  

 

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

TO: PROTEA BIOSCIENCES GROUP, INC.

 

(1)         The undersigned hereby elects to purchase ________ Class B Warrant
Shares of the Company pursuant to the terms of the attached Warrant and tenders
herewith payment of the exercise price in full, together with all applicable
transfer taxes, if any.

 

(2)          Payment shall take the form of (check applicable box):

 

¨ in lawful money of the United States; or

 

¨ [if permitted] the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(a)(ii), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(a)(ii).

 

(3)          Please issue a certificate or certificates representing said Class
B Warrant Shares in the name of the undersigned or in such other name as is
specified below:

 

     

 

The Class B Warrant Shares shall be delivered to the following DWAC Account
Number or by physical delivery of a certificate to:

 

     

 

     

 

     

 

(4)          Accredited Investor. The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity: ________________________________________________

 

Signature of Authorized Signatory of Investing Entity: ______________________

 

Name of Authorized Signatory: _______________________________

 

Title of Authorized Signatory: _________________________________________

 

Date: __________________________________________________________________

 



  

 

 

EXHIBIT B

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

_______________________________________________________________

 

Dated: ______________, _______            

 

Holder’s Signature:     _____________________________

Holder’s Address:       _____________________________

                                       _____________________________

 

Signature Guaranteed: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Class B Warrant, without alteration or enlargement or
any change whatsoever, and must be guaranteed by a bank or trust company.
Officers of corporations and those acting in a fiduciary or other representative
capacity should file proper evidence of authority to assign the foregoing
Warrant.

 

  

